DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-7 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al. (2016/0111324) in view of Chang et al. (10,796,954). Regarding claim 12, Chiu et al. teach in figure 7 and related text an array substrate, comprising: 
a substrate 101, having a hole 103; 

a first angle between a top surface of the substrate and an extending direction of a sidewall of the insulating layer that defines the opening is smaller than a second angle between the top surface of the substrate and a sidewall of the substrate that defines the through hole; 
a conductive layer 401, disposed on the insulating layer 107, and comprising a ring pattern, wherein the ring pattern extends into the opening and covers the sidewall of the insulating layer that defines the opening; and 
a conductive structure 403, extending to a surface of the substrate facing away from the insulating layer from above the conductive layer via the opening and the through hole,
wherein an orthogonal projection of the first ring pattern (the orthogonal projection from the horizontal part of element 401 which is located inside insulating layer 107) on the substrate 101 is outside the through hole with the proviso that a central axis of the through hole passes through the first opening inside the first ring pattern.

Chiu et al. do not teach that hole 103 is a through hole, and do not explicitly state using a ring pattern.
Chang et al. teach in figure 3L and related text forming through hole 276 in the substrate 202’ and using a ring pattern 250r inside an opening wherein the ring pattern is covering sidewalls of the opening.


Regarding claim 13, Chiu et al. teach in figure 7 and related text that the first angle is less than 900 and the second angle is less than 90°.  Chiu et al. do not teach that the first angle is greater than or equal to 200, and the second angle is greater than 20°.  It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the first angle is greater than or equal to 200, and the second angle is greater than 20° in prior art’s device in order to form the device as taught by Chiu et al. and to stay away from perpendicular sidewalls of the opening.

Regarding claim 1, Chiu et al. teach in figure 7 and related text an array substrate, comprising: 
a substrate 101, having a hole 103; 

a first conductive layer 401, disposed on the first insulating layer, and comprising a first ring pattern, wherein the first ring pattern extends into the first opening from a top surface of the first insulating layer, and covers a first sidewall of the first insulating layer that defines the first opening; 
a second insulating layer 109, disposed on the first conductive layer, and having a second opening, wherein the second opening is communicated with the first opening, and a second width of the second opening is greater than the first width of the first opening; and 
a second conductive layer (barrier layer, not shown), disposed on the second insulating layer 109, and comprising a second ring pattern, wherein the second ring pattern extends into the second opening from a top surface of the second insulating layer and covers a second sidewall of the second insulating layer that defines the second opening, and the first ring pattern laterally protrudes toward a central axis of the through hole from the second ring pattern; and 
a conductive structure 403, extending to a surface of the substrate facing away from the first insulating layer from above the second conductive layer via the second opening, the first opening and the through hole,
wherein an orthogonal projection of the first ring pattern (the orthogonal projection from the horizontal part of element 401 which is located inside insulating layer 

Chiu et al. do not teach that hole 103 is a through hole, and do not explicitly state using a ring pattern.
Chang et al. teach in figure 3L and related text forming through hole 276 in the substrate 202’ and using a ring pattern 250r inside an opening wherein the ring pattern is covering sidewalls of the opening.
Chang et al. and Chiu et al. are analogous art because they are directed to interconnect semiconductor structures and one of ordinary skill in the art would have had a reasonable expectation of success to modify Chiu et al. because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to use through hole in the substrate such that a width of the opening is greater than a width of the hole, and to use a ring pattern inside an opening wherein the ring pattern is covering sidewalls of the opening, as taught by Chang et al., in Chiu et al.’s device, in order to be able to connect the device to external connections through the substrate and in order to provide protection from electro-migration, respectively.

Regarding claims 2-3, Chiu et al. teach in figure 7 and related text that the substrate laterally protrudes toward the central axis of the through hole from the first insulating layer, and 


Regarding claim 5, Chiu et al. teach in figure 7 and related text a seed layer 401, wherein the seed layer is disposed between the conductive structure 403 and the substrate 101.

Regarding claim 6, Chiu et al. teach in figure 7 and related text a third insulating layer (part of layer 109), disposed on the second conductive layer, and having a third opening (upper part of the opening), wherein the third opening is communicated with the second opening; and 
a third conductive layer (part of not shown barrier layer), disposed on the third insulating layer, and comprising a third ring pattern, wherein the third ring pattern extends into the third opening from a top surface of the third insulating layer and covers a third sidewall of the third insulating layer that defines the third opening, and the conductive structure covers the third ring pattern.
Regarding the claimed limitations of a third insulating layer and a third conductive layer, these are process limitations which would not carry patentable weight in this claim drawn to a structure, because distinct structure is not necessarily produced.
The formation of second and third insulating layers or conductive layers does not produce a structure which is different from a structure which is formed using only one insulating layer or conductive layer.


Regarding claim 7, Chiu et al. teach in figure 7 and related text that the second insulating layer laterally protrudes toward the central axis of the through hole from the third insulating layer, and the second ring pattern laterally protrudes toward the central axis from the third ring pattern.

Response to Arguments
1.	Applicants argue that Chiu et al. do not teach that an orthogonal projection of the first ring pattern on the substrate is outside the through hole with the proviso that a central axis of the through hole passes through the first opening inside the first ring pattern.

1.	Figure 7 of Chiu et al. depicts that the orthogonal projection from the horizontal part of element 401 which is located inside insulating layer 107 on the substrate 101 is outside the through hole with the proviso that a central axis of the through hole passes through the first opening inside the first ring pattern, as required by the claims.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).










O.N.								/ORI NADAV/
1/11/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800